Fourth Court of Appeals
                                       San Antonio, Texas
                                     DISSENTING OPINION
                                           No. 04-13-00316-CV

                                      BEXAR COUNTY TEXAS,
                                            Appellant

                                        v.
                      DEPUTY SHERIFF'S ASSOCIATION OF BEXAR
                  DEPUTY SHERIFF’S ASSOCIATION OF BEXAR COUNTY,
                                      Appellee

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-14030
                            Honorable Martha B. Tanner, Judge Presiding

Dissenting Opinion by: Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 19, 2014

           In our original opinion, we held the trial court did not err in granting a declaratory judgment

in favor of appellee Deputy Sheriff’s Association of Bexar County (“the Association”). In that

judgment, the trial court determined appellant Bexar County Texas was statutorily authorized to

deduct payments that were designated as political action committee contributions from the

paychecks of Association members. After our opinion issued, Bexar County filed a motion for

rehearing. The majority has voted to deny the motion for rehearing. I respectfully dissent from

the decision to deny the motion for rehearing because I do not believe a voluntary individual

contribution to a political action committee (PAC) is equivalent to the “payment of membership
Dissenting Opinion                                                                  04-13-00316-CV


dues in a labor union or a bona fide employees association.” TEX. LOC. GOV’T CODE ANN.

§ 155.001(a)(2) (West 2008).

        Section 155.001(a) permits a county to deduct certain money from a county employee’s

wages or salary. However, a county’s authority is limited to deductions for specific purposes:

        (a) The commissioners court, on the request of a county employee, may authorize
        a payroll deduction to be made from the employee’s wages or salary for:

                (1) payment to a credit union;

                (2) payment of membership dues in a labor union or a bona fide employees
                association;

                (3) payment of fees for parking in a county-owned facility;

                (4) payment to a charitable organization; or

                (5) payment relating to an item not listed in this subsection if the
                commissioners court determines that the payment serves a public purpose.

Id. § 155.001(a).

        The question in this appeal is whether payment of membership dues to a labor union is

equivalent to donations to a political action committee. This determination requires us to construe

the statute.

        The primary objective in construing any statute is to give effect to legislative intent.

Warner v. Glass, 135 S.W.3d 681, 683 (Tex. 2004). “[T]he truest manifestation of what legislators

intended is what lawmakers enacted, the literal text they voted on.” Alex Sheshunoff Mgmt. Servs.,

L.P. v. Johnson, 209 S.W.3d 644, 651 (Tex. 2006). Thus, we must begin with the plain and

common meaning of the statute’s words. Warner, 135 S.W.3d at 683; TEX. GOV’T CODE ANN.

§ 311.011(a) (West 2005). “If the meaning of the statutory language is unambiguous, we adopt

. . . the interpretation supported by the plain meaning of the provision’s words and terms.”




                                                 -2-
Dissenting Opinion                                                                    04-13-00316-CV


Fitzgerald v. Advanced Spine Fixation Sys., Inc., 996 S.W.2d 864, 865 (Tex. 1999); see Johnson,
209 S.W.3d at 651-52.

        Here, the statute unambiguously states a county “may authorize a payroll deduction to be

made from the employee’s wages or salary for . . . payment of membership dues in a labor union.”

TEX. LOC. GOV’T CODE ANN. § 155.001(a)(2). Clearly, under the plain words of that statute

counties may only authorize deductions for labor union dues. The statute does not contemplate

deductions for contributions to political action committees, and obviously labor unions and

political action committees are not the same. That the county transfers both the membership dues

and the PAC contribution to the labor union is irrelevant — the statute speaks not in terms of

disbursement, but what the county may authorize initially. The statute does not contemplate where

the money may ultimately end up or how it is disbursed.

        Accordingly, until the legislature enacts a statute or amends section 155.001 to permit a

county to authorize a payroll deduction from an employee’s wages for a political action committee

contribution, or the commissioners’ court determines that payments to political action committees

serve a public purpose, such contributions are not permitted. I believe this court should revisit its

opinion that interprets the term “membership dues” to also include not only labor union

membership dues, but an individual employee’s voluntary contributions to the Deputy Sheriff’s

Association of Bexar County’s Political Action Committee.

        The legislature has clearly limited the scope under which a county may authorize a payroll

deduction to be made from an employee’s wages. See TEX. LOC. GOV’T CODE ANN. § 155.001(a).

And, it is not for the courts to expand the plain meaning of the language “payment of membership




                                                -3-
Dissenting Opinion                                                                  04-13-00316-CV


dues” to include payments to political action committees. Id. Therefore, I dissent to the denial of

Bexar County’s motion for rehearing.


                                                 Marialyn Barnard, Justice




                                               -4-